Case 2:20-mj-00709-BNW Document 14
                                12 Filed 08/25/20
                                         08/21/20 Page 1 of 2
Case 2:20-mj-00709-BNW Document 14
                                12 Filed 08/25/20
                                         08/21/20 Page 2 of 2




    The Local Rules provide that a stipulation to substitute attorneys must be
    signed by the represented client. LR IA 11-6. However, counsel represents
    that the pandemic has foreclosed counsel's ability to meet with Ms. Elkind in
    person to obtain her signature. Because the interests of justice so require,
    the Court waives LR IA 11-6 insofar as it requires Ms. Elkind's signature for
    this substitution. See LR IA 1-4. The stipulation is granted.
    IT IS SO ORDERED

    DATED: 11:38 am, August 25, 2020



    _________________________________
    BRENDA WEKSLER
    UNITED STATES MAGISTRATE JUDGE
